Case: 1:18-cr-00696 Document #: 112 Filed: 09/13/19 Page 1 of 6 PageID #:1050

                                                                                1

  1                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
  2                               EASTERN DIVISION
  3
  4    UNITED STATES OF AMERICA,                      )   No. 18 CR 696
                                                      )
  5                   vs.                             )
                                                      )
  6    ASHRAF AL SAFOO, also known as Abu             )
       Al-Abbas Al-Iraqi, also known as               )
  7    Abu Shanab, also known as Abbusi,              )   Chicago, Illinois
                                                      )   October 25, 2018
  8                         Defendant.                )   1:36 p.m.
  9
                           TRANSCRIPT OF PROCEEDINGS
 10           BEFORE THE HON. M. DAVID WEISMAN, MAGISTRATE JUDGE
 11
       APPEARANCES:
 12
       For the Government:         MR. VIKAS K. DIDWANIA
 13                                MS. MELODY WELLS
                                   MR. PETER S. SALIB
 14                                United States Attorney's Office,
                                   219 South Dearborn Street, Room 500,
 15                                Chicago, Illinois 60604
 16    For the Defendant:          MR. GEOFFREY M. MEYER
                                   MR. DANIEL P. McLAUGHLIN
 17                                Federal Defender Program,
                                   55 East Monroe Street, Suite 2800,
 18                                Chicago Illinois 60603
 19
 20
 21
 22
 23                               PATRICK J. MULLEN
                               Official Court Reporter
 24                         United States District Court
                        219 South Dearborn Street, Room 1412
 25                           Chicago, Illinois 60604
                                  (312) 435-5565
Case: 1:18-cr-00696 Document #: 112 Filed: 09/13/19 Page 2 of 6 PageID #:1051

                                                                                2

  1               THE CLERK: 18 CR 696-1, U.S.A. versus Ashraf Al
  2    Safoo.
  3               MR. DIDWANIA: Good afternoon, Your Honor. Vikas
  4    Didwania, Melody Wells, and Pete Salib on behalf of the United
  5    States.
  6               THE COURT: Good afternoon.
  7               MR. MEYER: Good afternoon, Judge. Geoffrey Meyer and
  8    Dan McLaughlin from the Federal Defender Program on behalf of
  9    Mr. Al Safoo.
 10               THE COURT: Good afternoon. I'm told that the defense
 11    is seeking a continuance.
 12               MR. MEYER: We are, Judge. I know the Court received
 13    a copy of the pretrial services report earlier, as did we.
 14    There was some confusion about getting Mr. Al Safoo's family in
 15    touch with pretrial. We've resolved that now, but we expect
 16    that there will be a supplemental report.
 17               THE COURT: Okay.
 18               MR. MEYER: We've spoken to the Government and your
 19    courtroom deputy, and we're preliminary suggesting --
 20    preliminarily suggesting Wednesday at 1:30 for the continued
 21    detention hearing.
 22               THE COURT: All right. Then that's good with us,
 23    Ms. Owens?
 24               THE CLERK: Yes.
 25               THE COURT: And that works for the Government?
Case: 1:18-cr-00696 Document #: 112 Filed: 09/13/19 Page 3 of 6 PageID #:1052

                                                                                3

  1               MR. DIDWANIA: Yes, that's fine, Judge.
  2               THE COURT: While you're here, I want to raise another
  3    issue, and this has come up in other cases. The Government
  4    initially moved for detention based on risk of flight and
  5    danger to the community. I'm going to give a couple citations
  6    for both sides to look at.
  7               Under 3142, there's only certain offenses that can
  8    constitute danger to the community. I think the practice of
  9    the U.S. Attorney's office is just to throw that out there, but
 10    as I read the statute, and more importantly as courts of
 11    appeals, not the Seventh Circuit but other circuits have looked
 12    at it, there's only certain types of offenses that you can use
 13    danger to the community as a basis for detention. I'm
 14    interested in hearing from both sides whether they believe this
 15    offense constitutes one of the prerequisite or requisite
 16    offenses, and from the Government in particular, if you do,
 17    under what theory.
 18               United States versus Byrd, B-y-r-d, 969 F. 2d 106,
 19    that's a Fifth Circuit case. United States versus Ploof,
 20    P-l-o-o-f, 851 F. 2d 7, that's a First Circuit case. United
 21    States versus Himler, H-i-m-l-e-r, 797 F. 2d 156, that's a
 22    Third Circuit case. I'll give you a Westlaw cite for a Central
 23    District district court case. I actually did this research
 24    myself. I think this case collects all the cases I just gave
 25    you, but just to be sure, 2014 WL 3375028, and that's United
Case: 1:18-cr-00696 Document #: 112 Filed: 09/13/19 Page 4 of 6 PageID #:1053

                                                                                4

  1    States versus Morgan.
  2               So you can argue it on the 31st. If you want to file
  3    something, you can. As I said, I did this research myself. I
  4    think it's pretty straightforward. I'm interested as to the
  5    theory of the statutory basis for danger to the community.
  6    Risk of flight is obviously a whole separate issue and is
  7    always applicable.
  8               All right. We'll see you on the 31st.
  9               MR. DIDWANIA: Judge, one other matter. As we
 10    indicated in the record last week, we're in the process of
 11    producing early discovery to the defense. We've spoken with
 12    the defense, and we've come up with an agreed proposed
 13    protective order. So if I can just make an oral motion for
 14    entry of the protective order, I have copies of the proposed
 15    order if I can hand them up, Judge.
 16               THE COURT: Sure. And it is agreed --
 17               MR. McLAUGHLIN: Yes, Your Honor.
 18               THE COURT: -- by defense counsel?
 19               MR. MEYER: It is, Judge.
 20               THE COURT: Is this the U.S. Attorney's standard
 21    protective order?
 22               MR. DIDWANIA: It's mostly standard, Judge, but we --
 23               THE COURT: Are there some FISA issues in here?
 24               MR. DIDWANIA: There are not, but we've made it more
 25    restrictive in the sense that distribution is limited to only
Case: 1:18-cr-00696 Document #: 112 Filed: 09/13/19 Page 5 of 6 PageID #:1054

                                                                                5

  1    the attorneys of record.
  2               THE COURT: All right. And you're amenable to that?
  3               MR. MEYER: We are, Judge. There's a provision in
  4    there as well that says that this will only go through the
  5    indictment and we will renegotiate the protective order at that
  6    time.
  7               THE COURT: As I understand it, paragraph 4 allows the
  8    defendant to see the materials but he cannot keep them, is that
  9    correct?
 10               MR. DIDWANIA: That's exactly right, Your Honor.
 11               THE COURT: All right. I can enter it. Do you want
 12    to send an electronic one, or do you want me to just sign this
 13    and enter it that way?
 14               MR. DIDWANIA: I can email an electronic version.
 15               THE COURT: Okay. Thank you. Anything further from
 16    the Government?
 17               MR. DIDWANIA: Nothing from the Government.
 18               MR. MEYER: Judge, we would ask the Court to grant us
 19    leave to file subpoenas and have them returned early at this
 20    point in forma pauperis.
 21               THE COURT: For purposes of the detention hearing?
 22               MR. MEYER: Going forward in the case.
 23               THE COURT: And what's the Government's view on that?
 24               MR. DIDWANIA: We have no objection, Judge.
 25               THE COURT: I don't know if I have the authority to do
Case: 1:18-cr-00696 Document #: 112 Filed: 09/13/19 Page 6 of 6 PageID #:1055

                                                                                6

  1    that, to be candid, since it's not an indicted case.
  2               MR. DIDWANIA: I've never dealt with the issue either.
  3               MR. McLAUGHLIN: I guess what we could do, Your Honor,
  4    why don't we take another look at it. Then when we're back on
  5    Wednesday, we can let Your Honor know what our position is.
  6               THE COURT: Yes, I'd be open to it if there's
  7    authority for it. I'm not aware of any. I'm not aware of any
  8    contrary, but if you want that relief you'll just need to show
  9    me I can do it.
 10               MR. McLAUGHLIN: Understood.
 11               THE COURT: All right. Anything further from the
 12    defendant?
 13               MR. MEYER: No, Judge.
 14               MR. McLAUGHLIN: No, Your Honor.
 15               THE COURT: All right. We'll see you next week.
 16    Thank you very much.
 17               MR. DIDWANIA: Thank you very much.
 18               MR. MEYER: Thank you, Judge.
 19          (Proceedings concluded.)
 20                               C E R T I F I C A T E
 21             I, Patrick J. Mullen, do hereby certify the foregoing
       is an accurate transcript prepared from an audio recording of
 22    the proceedings had in the above-entitled case before the
       Honorable M. DAVID WEISMAN, one of the magistrate judges of
 23    said court, at Chicago, Illinois, on October 25, 2018.
 24                                      /s/ Patrick J. Mullen
                                         Official Court Reporter
 25                                      United States District Court
                                         Northern District of Illinois
